OPINION
BY THE COURT:
Submitted on motion of appellee to dismiss the appeal for failure of appellant to file briefs and bill of exceptions within fifty days from the date of the filing of the notice of appeal as provided in Rule VII of the Court of Appeals.
Rule VII has application to appeals on questions of law only. A'bill of exceptions is not required and is not a proper document in an appeal on questions of law and fact. The appeal in this case is noted. Obviously, the motion must be overruled.
We call attention of counsel to the fact that in passing upon the motion we do not determine that the cause is properly appealed on law and fact, as this question is not brought to our attention by motion. If it is desired to test this question of procedure counsel for appellee should bring it specifically to the attention of the .Court.
The motion will be overruled.
GEIGER, PJ., BARNES & HORNBECK, JJ., concur.